Citation Nr: 0919094	
Decision Date: 05/21/09    Archive Date: 05/26/09

DOCKET NO.  07-29 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J.C. Schingle, Associate Counsel




INTRODUCTION

The Veteran had active service from December 1986 to December 
1990.
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2005 rating decision of the 
Portland, Oregon, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the Veteran has raised a claim for 
entitlement to service connection for tinnitus in February 
2009.  See VA Form 21-4183 dated in February 2009.  This 
issue is not before the Board at this time and is referred to 
the RO for further development.


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim has 
been obtained by VA.

2.  There is no competent medical evidence of a diagnosis of 
PTSD.


CONCLUSION OF LAW

The Veteran does not have PTSD due to disease or injury which 
was incurred in or aggravated by service. 38 U.S.C.A. §§ 
1110, 1131, 1112, 5103A, 5106, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.303, 3.304(f)(3) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the Veterans Claims Assistance Act (VCAA), when VA 
receives a complete or substantially complete application for 
benefits, it must notify the claimant of the information and 
evidence not of record that is necessary to substantiate a 
claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide. 38 C.F.R. § 3.159 (2008).  Such notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if there is a favorable 
disposition of the claim.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006); 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107; 38 C.F.R. §§ 3.159, 3.326; see also Pelegrini v. 
Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II).

Prior to initial adjudication of the Veteran's claim, a 
letter dated in September 2004, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. § 
3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The Veteran was notified of the evidence that was 
needed to substantiate his claim, what information and 
evidence that VA will seek to provide and what information 
and evidence the veteran was expected to provide, and that VA 
would assist him in obtaining evidence, but that it was 
ultimately his responsibility to provide VA with any evidence 
pertaining to his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112, 120-21 (2004) (Pelegrini II).  The Veteran was 
notified of his responsibility to submit evidence which 
showed that he had a disability at present which had its 
onset in service; of what evidence was necessary to establish 
service connection, and why the current evidence was 
insufficient to award the benefits sought.  The RO also 
undertook additional development of the veteran's claim under 
MANUAL M21-1, Part III, 5.14(c) for a claimed personal 
assault.  The Veteran was advised of the pertinent 
regulations for PTSD based on a personal assault and was 
afforded ample opportunity to provide evidence from "other" 
sources to substantiate his claim.  See Patton v. West, 12 
Vet. App. 272 (1999).

The Veteran's service medical records and all VA medical 
records identified by him have been obtained and associated 
with the claims file.  The Board notes that the Veteran was 
not afforded a VA examination in connection with his claim.  
See 38 C.F.R. § 3.159(c)(4).  The duty to assist includes 
providing a medical examination or obtaining a medical 
opinion when such is necessary to make a decision on the 
claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  As will be discussed further below, the Board 
concludes that an examination is not warranted because there 
is no evidence of a treatment for or a diagnosis of PTSD.  
The Board finds that the RO has complied with the provisions 
of 38 C.F.R. § 3.304(f), and that the Veteran would not be 
prejudiced by the Board completing appellate action at this 
time.  Bernard v. Brown, 4 Vet. App. 384 (1993).  Based on a 
review of the claims file, the Board finds that there is no 
indication in the record that any additional evidence 
relevant to the issue to be decided herein is available and 
not part of the claims file.  See Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007) [hereinafter Mayfield III].

The Board concludes that any deficiency in the notice to the 
Veteran or the timing of any notice is harmless error.  See 
Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) (finding 
that even though the Board erred by relying on various post- 
decisional documents to conclude that adequate 38 U.S.C.A. § 
5103(a) notice had been provided to the appellant, the 
evidence established that the veteran was afforded a 
meaningful opportunity to participate in the adjudication of 
his claim, and the error was harmless).  Additionally, there 
has been no prejudice to the veteran in the essential 
fairness of the adjudication.  As there is no indication that 
any failure on the part of VA to provide additional notice or 
assistance reasonably affects the outcome of this case, the 
Board finds that any such failure is harmless. See Mayfield 
v. Nicholson, 19 Vet. App. 103 (2005); rev'd on other 
grounds, 444 F.3d 1328 (Fed Cir. 2006).  See Shinseki v. 
Sanders/Simmons, No. 07-1209 (U.S. Sup. Ct. Apr. 21, 2009); 
556 U.S. ____ (2009); Fenstermacher v. Phila. Nat'l Bank, 493 
F.2d 333, 337 (3d Cir. 1974) ("[N]o error can be predicated 
on insufficiency of notice since its purpose had been 
served.").  In order for the United States Court of Appeals 
for Veterans Claims (Court) to be persuaded that no prejudice 
resulted from a notice error, "the record must demonstrate 
that, despite the error, the adjudication was nevertheless 
essentially fair."  Dunlap v. Nicholson, 21 Vet. App. 112, 
118 (2007).




Law and Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may be demonstrated either by showing 
direct service incurrence or aggravation or by using 
applicable presumptions, if available.  Combee v. Brown, 34 
F.3d 1039, 1043 (Fed. Cir. 1994).

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494- 
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Id.  For the showing of chronic disease in 
service, there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).

Disorders diagnosed after discharge may still be service 
connected if all the evidence, including pertinent service 
records, establishes that the disorder was incurred in 
service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

Medical evidence of a "chronic" disease should set forth the 
physical findings and symptomatology elicited by examination 
within the applicable period.  38 C.F.R. § 3.307(b); Oris v. 
Derwinski, 2 Vet. App. 95, 96 (1992).  A chronic disease need 
not be diagnosed during the presumptive period but 
characteristic manifestations thereof to the required degree 
must be shown by acceptable medical and lay evidence followed 
without unreasonable time lapse by definite diagnosis.  38 
C.F.R. § 3.307(c); Caldwell v. Derwinski, 1 Vet. App. 466, 
469 (1991).

An important factor in the factual question of reasonableness 
in lapse of time from manifestation to diagnosis under 38 
C.F.R. § 3.307(c) is the difficulty in diagnosing the 
disability and the strength of the evidence establishing an 
identity between the disease manifestations and the 
subsequent diagnosis.  A strong evidentiary link tends to 
ensure the disease is not due to "intercurrent cause" as set 
forth in 38 C.F.R. § 3.303(b); Cook v. Brown, 4 Vet. App. 
231, 238 (1993).  The lapse in time from manifestation to 
diagnosis under 38 C.F.R. § 3.307(c) "is ultimately a 
question of fact for the Board to address." Bielby v. Brown, 
7 Vet. App. 260, 266 (1994).

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition, (2) credible supporting evidence 
that the claimed, in-service stressor actually occurred, and 
(3) a link, established by medical evidence, between current 
symptomatology and the claimed, in-service stressor.

In Patton v. West, 12 Vet. App. 272 (1999), the Court held 
that special consideration must be given to claims for PTSD 
based on personal assault.  In particular, the Court held 
that the provisions in M21-1, Part III, 5.14(c), which 
address PTSD claims based on personal assault are substantive 
rules which are the equivalent of VA regulations and must be 
considered.  See also YR v. West, 11 Vet. App. 393, 398-99 
(1998).

For claims involving service connection for PTSD due to 
personal assault, VA regulations provide, in pertinent part, 
as follows:

(3) If a post-traumatic stress disorder claim is based on in-
service personal assault, evidence from sources other than 
the veteran's service records may corroborate the veteran's 
account of the stressor incident.  Examples of such evidence 
include, but are not limited to: records from law enforcement 
authorities, rape crisis centers, mental health counseling 
centers, hospitals, or physicians; pregnancy tests or tests 
for sexually transmitted diseases; and statements from family 
members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is 
one type of relevant evidence that may be found in these 
sources.  Examples of behavior changes that may constitute 
credible evidence of the stressor include, but are not 
limited to: a request for a transfer to another military duty 
assignment; deterioration in work performance; substance 
abuse; episodes of depression, panic attacks, or anxiety 
without an identifiable cause; or unexplained economic or 
social behavior changes.  VA will not deny a post-traumatic 
stress disorder claim that is based on in-service personal 
assault without first advising the claimant that evidence 
from sources other than the veteran's service records or 
evidence of behavior changes may constitute credible 
supporting evidence of the stressor and allowing him or her 
the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f) 
(2008).

In adjudicating a claim of entitlement to service connection 
for PTSD, the Board is required to evaluate the supporting 
evidence in light of the places, types, and circumstances of 
service, as evidenced by the veteran's military records, and 
all pertinent medical and lay evidence.  38 U.S.C.A. § 
1154(a); 38 C.F.R. § 3.304(f) (2008); see also Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  The Board must analyze and 
weigh the probative value and assess the credibility of the 
relevant evidence and provide a statement of reasons for 
accepting or rejecting the evidence. See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991); Hatlestad v. Derwinski, 
1 Vet. App. 164, 169-70 (1991); Gilbert v. Derwinski, 1 Vet. 
App. 49, 59 (1990).  The Board may not base a decision on its 
own unsubstantiated medical conclusions but, rather, may 
reach a medical conclusion only on the basis of independent 
medical evidence in the record or adequate quotation from 
recognized medical treatises.  Colvin v. Derwinski, 1 Vet. 
App. 171 (1991).

Where the claimed stressor is not related to combat, 
"credible supporting evidence" is required and "the 
appellant's testimony, by itself, cannot as a matter of law, 
establish the occurrence of a noncombat stressor."  See 
Dizoglio v. Brown, 9 Vet. App. 163, 166 (1996). The requisite 
additional evidence may be obtained from sources other than 
the veteran's service records.  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996), aff'd, 124 F.3d 228 (Fed. Cir. 1997) 
(table).

In this case, the Veteran contends that he currently suffers 
from PTSD due to military sexual trauma.  The Veteran 
contends that he was sexually assaulted by a recruiting 
officer in October and November 1986 prior to enlistment, and 
that the recruiter sent him some inappropriate letters after 
that time when the Veteran was in boot camp.  The Veteran 
stated that he did not report the incident, but that he 
suffered from depression and drank heavily after the incident 
in order to cope.

Service treatment records include a July 1990 entry which 
notes that the Veteran reported to sickbay for preconfinement 
physical examination for use of marijuana.  At that time, it 
was noted that he had no medical problems and that his 
alcohol use was up to two cases of beer per week.  Service 
treatment records also include a September 1990 evaluation 
report which reflects that the Veteran was evaluated for 
alcohol dependence during service.  A that time, he gave a 
history of having his first drink at age 16 and thereafter 
regular drinking at age 20.  He was noted to have been 
arrested for being drunk and disorderly at a lounge.  He also 
reported that he had smoked marijuana once in June 1990 while 
under the influence of alcohol. 

As an initial matter, the Board notes that the Veteran's 
allegations concern a period of time when he was not on 
active duty.  As noted above, the Veteran's active duty 
service did not commence until December 1986 and the 
allegations concern the time period of October-November 1986.  
The law provides that service connection may be granted if 
the evidence demonstrates that a current disability resulted 
from an injury or disease incurred or aggravated in active 
military service.  Although the Veteran states that the fact 
that he was not on active duty at the time of the purported 
assault should not matter, the governing legal criteria 
provide otherwise.  There simply is no provision of the law 
governing VA benefits that would permit compensation for the 
events as alleged by the Veteran to have occurred during a 
time when he was not on active duty, active duty for 
training, or inactive duty training.  

To the extent that the Veteran's representative asserts that 
the Veteran's PTSD was aggravated in service, the Board notes 
as to both his assertion of service aggravation and the 
Veteran's assertion of service incurrence, the competent 
medical evidence of record shows no current diagnosis of or 
treatment for PTSD.  In a June 2004 VA PTSD questionnaire, 
the Veteran indicated that he had not been diagnosed with 
PTSD and had received no treatment for PTSD.  Furthermore, a 
November 2005 VA treatment report showed the Veteran's 
depression screening was negative.  A January 2007 VA 
treatment record also showed the Veteran tested negative for 
depression.  Furthermore, the Veteran has been treated on 
numerous occasions for multiple disabilities without 
complaint of mood swings, depression, alcoholism, or any 
other symptoms of PTSD.  

Based on the evidence of record, the Board finds that service 
connection for PTSD is not warranted.  Without reaching a 
determination at the whether there is verification of the 
stressor in this case, the Board notes that there is simply 
no medical evidence of a current diagnosis of PTSD that would 
allow for service connection, and therefore, no evidence of 
PTSD that is related to service.  Degmetich v. Brown, 104 
F.3d 1328, 1333 (Fed. Cir. 1997) (holding that the existence 
of a current disability is the cornerstone of a claim for VA 
disability compensation).

Although the Veteran believes that he has PTSD which is 
attributable to service, he, as a lay person, is not 
competent to offer an opinion as to such questions of medical 
diagnosis or causation as presented in this case.  See 
Espiritu v. Brown, 2 Vet. App. 492 (1992).  As there is no 
medical evidence of a diagnosis of PTSD based on any 
independently verifiable in-service stressor and the 
constellation of symptoms associated with that disorder, 
service connection for PTSD is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, but as the preponderance of the evidence 
is against the claim the doctrine is not for application.



ORDER

Service connection for PTSD is denied.



____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


